


110 HRES 500 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 500
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives in opposition to efforts by major natural gas exporting
		  countries to establish a cartel or other mechanism to manipulate the supply of
		  natural gas to the world market for the purpose of setting an arbitrary and
		  nonmarket price or as an instrument of political pressure.
	
	
		Whereas the United States currently is largely
			 self-sufficient in natural gas but is projected to greatly increase its usage
			 over time, which could create a growing dependence on world supply;
		Whereas the cost of natural gas has approximately tripled
			 since 2000 and has had a significant negative impact on United States
			 manufacturers and on employment in manufacturing;
		Whereas in 2004 alone the rising cost of natural gas was
			 responsible for the closure of scores of chemical companies in the United
			 States and the loss of over 100,000 jobs;
		Whereas chemicals, plastics, and advanced composite
			 materials are used extensively for military and commercial applications and are
			 crucial components of the United States defense industrial base, which is the
			 foundation of United States national security;
		Whereas Europe, as well as Japan, South Korea, and other
			 United States allies, are heavily dependent on imported natural gas, and
			 countries such as China and India are rapidly increasing their reliance on
			 foreign suppliers;
		Whereas the supply of natural gas is controlled by a
			 relatively small number of countries, including Iran, Russia, Venezuela,
			 Bolivia, Algeria, and Qatar, among others;
		Whereas these and other countries have established an
			 organization known as the Gas Exporting Countries Forum (GECF) to promote
			 coordination on policies regarding natural gas;
		Whereas the members of the GECF are estimated to possess
			 over 70 percent of global gas reserves and over 40 percent of global
			 production;
		Whereas several of these countries have governments
			 hostile to the United States;
		Whereas on January 29, 2007, Iranian Supreme Leader
			 Ayatollah Khamenei proposed that Russia and Iran cooperate to establish a
			 cartel for natural gas, which has been termed a gas OPEC;
		Whereas Russian President Putin has expressed great
			 interest in the formation of a cartel of this type;
		Whereas Venezuelan President Hugo Chavez has declared his
			 strong support for the proposed cartel and described it as an expansion of his
			 efforts to establish a similar cartel in the Western Hemisphere;
		Whereas Iranian officials have made clear their interest
			 in using this gas OPEC as an instrument for political
			 purposes;
		Whereas Russia has repeatedly demonstrated its willingness
			 to use its role as supplier of oil and gas to exert political pressure on other
			 countries, such as Georgia, Ukraine, and Belarus, among others;
		Whereas Europe currently relies on Russia for almost half
			 of its imports of natural gas and is likely to increase its dependence on this
			 source over the next decade;
		Whereas North Atlantic Treaty Organization officials have
			 warned of the danger of Europe’s increasing dependence on Russian energy and of
			 the prospect of alternative suppliers, such as Algeria, cooperating with
			 Russia;
		Whereas at the GECF meeting in Doha on April 9, 2007, of
			 senior officials from Iran, Russia, Venezuela, Bolivia, Algeria, Qatar, and
			 other countries, an agreement was reached to establish a committee chaired by
			 the Russian Government to study proposals for greater coordination of policies,
			 including pricing, that participants stated would be necessary for the creation
			 of a cartel; and
		Whereas the creation of an international cartel for
			 natural gas similar to that of the Organization of Petroleum Exporting
			 Countries (OPEC) would pose a major threat to the price and supply of energy,
			 to the economy of the Unites States and of the world, and to their security:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States should make clear to the
			 governments of major natural gas exporting countries that it regards efforts to
			 establish a cartel or other mechanism to manipulate the supply of natural gas
			 to the world market for the purpose of setting an arbitrary and nonmarket
			 price, or as an instrument of political pressure, to be prejudicial to the
			 security of the United States and of the world as a whole;
			(2)the United States should develop a joint
			 strategy with its allies and all countries that are importers of natural gas,
			 as well as with cooperative exporting countries, to prevent the establishment
			 of a cartel or other mechanism of this type, including by diversifying sources
			 and alternative means of access by exporters and importers to international
			 markets, such as by pipeline; and
			(3)in order to mitigate potential economic and
			 other threats to our security, the United States should work with our allies to
			 reduce our dependence on natural gas and to increase and promote the
			 utilization of clean energy sources.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
